Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 1 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 2 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 3 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 4 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 5 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 6 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 7 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 8 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                   Page 9 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 10 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 11 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 12 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 13 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 14 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 15 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 16 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 17 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 18 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 19 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 20 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 21 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 22 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 23 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 24 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 25 of 26
Case 21-40122   Doc 8-1   Filed 07/20/21 Entered 07/20/21 11:32:49   Desc Exhibit
                                  Page 26 of 26
